Name: 2002/18/EC: Commission Decision of 21 December 2001 establishing the Community eco-label working plan (Text with EEA relevance) (notified under document number C(2001) 4395)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  environmental policy;  politics and public safety
 Date Published: 2002-01-11

 Avis juridique important|32002D00182002/18/EC: Commission Decision of 21 December 2001 establishing the Community eco-label working plan (Text with EEA relevance) (notified under document number C(2001) 4395) Official Journal L 007 , 11/01/2002 P. 0028 - 0047Commission Decisionof 21 December 2001establishing the Community eco-label working plan(notified under document number C(2001) 4395)(Text with EEA relevance)(2002/18/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular Article 5 thereof,Whereas:(1) Regulation (EC) No 1980/2000 provides that the Commission is to establish a Community eco-label working plan.(2) The working plan should include a strategy for the development of the scheme, setting out objectives for environmental improvement and market penetration, a non-exhaustive list of product groups which should be considered as priorities for Community action, and plans for coordination and cooperation between the Community scheme and other eco-label award schemes in Member States.(3) Furthermore the working plan should provide measures for the implementation of the strategy and include the planned financing of the scheme.(4) Finally the working plan should outline the services to which the scheme is not applicable, taking into account Regulation (EC) No 761/2001 of the European Parliament and of the Council of 19 March 2001 allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS)(2).(5) The working plan should be reviewed periodically.(6) The measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1The Community eco-label working plan for the period from 1 January 2002 to 31 December 2004, set out in the Annex, is adopted.Article 2A review of the working plan shall be initiated before 31 December 2004.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 December 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 114, 24.4.2001, p. 1.ANNEXCOMMUNITY ECO-LABEL WORKING PLANINTRODUCTIONThe Community eco-label was introduced in 1992 to encourage businesses to develop products with a reduced environmental impact throughout their whole life cycle, and to provide consumers with better information about these impacts.Since then, new policy approaches on sustainable goods and services have been developed. These endeavours undertaken at all political levels have culminated in the Green Paper on Integrated Product Policy(1) (IPP). This document proposes a new strategy to strengthen and refocus product-related environmental policies and develop the market for greener products, which will also be one of the key innovative elements of the sixth environmental action programme - Environment 2010: "Our future, our choice"(2).The strategy, as proposed by the Commission in the Green Paper on Integrated Product Policy, is currently being discussed by other European institutions and stakeholders. The outcome of this wide debate will provide an insight into how the integrated product policy strategy can be successfully integrated into environmental policy. The debate will also be the basis for a forthcoming White Paper setting out the conclusions of the Commission for the implementation of such an IPP approach. The strategy, as proposed in the Green Paper, includes three main elements, namely price mechanisms, green consumer demand and measures in favour of a more environmentally friendly design and use of products. Inter alia, consumers should be given easier access to understandable, relevant and credible information through a strengthened and refocused strategy on environmental labelling.This opens new opportunities for the European eco-label, which has so far had to operate with little or no support from other policy measures, and has not yet achieved a satisfactory level of visibility on the market. Within the European eco-label scheme there is considerable information and expertise on product policy based on life-cycle thinking which should be made available to stakeholders involved in further developing the integrated product policy approach.This working plan therefore should be seen in the context of the ongoing discussions on an EU integrated product policy and the development of the sixth environmental action programme and the Community's sustainable development strategy. The European Union's sustainable development strategy forms part of its preparations for the 2002 World Summit on Sustainable Development in Johannesburg. At this summit, following the 1992 Rio process, the European Union will seek to achieve a "global deal" on sustainable development. The June 2001 European Council of GÃ ¶teborg(3) agreed on a strategy for sustainable development and added an environmental dimension to the Lisbon process for employment, economic reform and social cohesion. By explicitly mentioning the integrated product policy as a task of joint responsibility and by inviting industry to take part in the development and wider use of environmentally friendly technologies, the European Council itself stressed the importance of de-coupling economic growth from resource use.Environmental labelling will constitute an important element within all these new approaches, with ISO type-I labels (life-cycle based, third party certified eco-labels following ISO 14024), such as the Community eco-label, making a significant contribution. It should be recognised that the eco-label, as both a voluntary and a selective scheme, does not have the force and universality that measures such as regulations can provide. But good environmental labelling schemes will remain attractive to consumers because of their immediacy and simplicity. They are also business friendly because they act as product enhancers and offer marketing advantages at the point of sale. In addition the eco-label offers a reference point for environmental excellence at European level, for example in greening public procurement and for identifying green products on which taxation could be reduced. Moreover, in the draft directive on the environmental impact of electrical and electronic equipment, the eco-label is proposed as giving a presumption of conformity with the requirements of the directive.Finally, while it is clear that the Community eco-label has not yet achieved satisfactory market penetration, it is now in a better situation than ever before, with a continuously widening range of product groups, with eco-labelled products in nearly all of the Member States and new applications coming in all the time. Moreover, new perspectives, such as IPP in general and the greening of public procurement in particular, are opening up fresh market opportunities. Nevertheless, much still needs to be done to make the eco-label more attractive to manufacturers, distributors, consumers and other stakeholders.In particular, it needs to be more widely recognised that the eco-label is a label of environmental excellence that has several unique strengths. It is the only truly European eco-label, being valid throughout the 15 Member States of the EU and the three Member States of the EEA. It is a public label, not a private label, developed under the authority of the European institutions. The criteria are developed following very extensive consultation between all interested parties, including public authorities, representatives of consumer and environmental non-governmental organisations (NGOs), industry, small and medium-sized enterprises (SMEs), distributors and others. It is an environmental label, not a health or quality label, although these aspects are also considered. It takes into account all stages of the life cycle of the product, that is to say it is not a single issue label or limited to the characteristics of the product itself. It uses the same logo for a wide range of product groups, and so is easily recognisable by the consumer, who can be confident that the product bearing the label is one of the best with respect to its environmental performance. This is not a self-claim of the manufacturer, as compliance with the criteria is certified, verified and monitored by an independent third party (one of the eco-label competent bodies).The fundamental aim of this working plan is, therefore, to build on these solid foundations and lay down the programme of work for the next three years that will:- make the eco-label a more successful and effective instrument for improving the environmental quality of products and services,- contribute to making consumption more sustainable, and to the policy objectives set out in the Community's sustainable development strategy, the sixth environmental action programme and the forthcoming White Paper on Integrated Product Policy Strategy,- make the most effective use of the resources allocated to the scheme by the Commission, the Member States and the members of the European Union Eco-labelling Board (EUEB)(4).STRATEGY FOR THE DEVELOPMENT OF THE SCHEME 2002 TO 20041. Policy and strategyThe Community eco-label is continually developing and adapting its long-term policy and strategy, which needs to be closely integrated, among others, with the ongoing discussions on an EU integrated product policy, with the development of the sixth environmental action programme and with the Community's sustainable development strategy. The eco-label also needs to follow closely the wider developments in product labelling, including ISO type-II and III labels as well as ethical, quality and health labels.In order to manage more effectively the various related discussions and information flow, both within the scheme and with respect to external forums, and to prepare and lead the debate on the future of the scheme, an active and permanent policy management group should be set up.ObjectiveContinue to develop and adapt the long-term policy and strategy of the scheme, as well as the integration of the eco-label in the various policies being developed in relation to sustainable consumption (such as IPP, greening public procurement, wider labelling, reduced taxation for green products, etc.).Implementing measuresThe EUEB should set up a permanent policy management group, to develop and adapt its long-term policy and strategy, and to coordinate with and provide input to the abovementioned policy developments. These policy issues should also be discussed during the Presidential meetings(5).2. Objectives for environmental improvement and market penetrationThe objectives for environmental improvement and market penetration are essentially:(a) to widen the number of markets potentially open to eco-labelled products by progressively expanding the range of eco-label product groups,(b) within each of these markets/product groups, to increase significantly the visibility of the eco-label (i.e. the number of eco-labelled products on the market),(c) and thereby to continually reinforce the overall environmental benefits of the scheme and its contribution to making consumption more sustainable(a) Product group developmentCurrently criteria have been adopted for 17 product groups (tissue paper, dishwashers, soil improvers, bed mattresses, indoor paints and varnishes, footwear, textile products, personal computers, laundry detergents, detergents for dishwashers, copying paper, light bulbs, portable computers, refrigerators, washing machines, all purpose and sanitary cleaners, hand-dishwashing detergents).Work is ongoing on at least five new product groups (hard floor coverings, televisions, furniture, vacuum cleaners, and tourist accommodation), and should be finalised in 2002.The long-term objective is to establish a set of product groups which forms a sufficiently complete range of products to attract retailers, manufacturers and consumers, and which is also manageable in terms of the work necessary to establish and regularly revise their criteria. In the short term this should be between 25 and 35 product groups (see section 4a, and sections 3a and Appendix II for a non-exhaustive list of priority product groups). The scope of each product group should, where appropriate, be progressively widened, for example to include also certain products for professional use.The scheme, its procedures and its resources are currently such that between four and eight Commission decisions on product group criteria can be made every year. The revision of existing product groups should, in general, be made every four to five years (although this period should be adapted on a case-by-case basis), implying on average some four to six revisions every year, and thereby allowing perhaps two new product groups to be established every year.ObjectiveEstablish a set of product groups which forms a sufficiently complete and manageable range of products to attract retailers, manufacturers and consumers.Within five years, the number of established product groups should increase to between 25 and 35.Implementing measuresTaking into account the priority list of product groups, the Commission, the EUEB and the Member States should, in addition to carrying out the necessary revisions, establish one or two new product groups every year of the working plan.The duration of validity of product group criteria should in general be four to five years (although this guideline period should be adapted on a case-by-case basis).In order to facilitate criteria setting, the EUEB should set up a working group to address horizontal issues common to many product groups (e.g. flame retardants, packaging, etc.).(b) Market penetration, visibility and consumer awarenessThere are four parameters for measuring the visibility of the eco-label:- companies: the number of companies awarded the eco-label,- products: the number of products for which these companies have the eco-label,- articles: the number of articles of these products marketed bearing the eco-label,- values: the ex-factory sales value of these articles.Currently (August 2001) 83 companies use the eco-label (compared to 37 in March 2000), on several hundreds of their products. Textiles and paints and varnishes are by far the most successful product groups in terms of the number of applicants. Tissue paper accounts for a significant proportion of the overall sales value of eco-labelled items. The distribution of eco-label holders and their products over the European Union and the European Economic Area is still fairly uneven, but compared to the situation one year ago, shows a much better and more balanced coverage of products in 12 of the 17 product groups with licence holders in 13 out of the 18 participating countries. For 2000, provisional data gives sales of approximately 17 million eco-labelled articles with an ex-factory value of approximately EUR 38 million.In terms of actual market penetration, Community eco-labelled products are however still relatively insignificant, currently representing less than 1 % of the total market for the different product groups. For example, the ex-factory sales value of eco-labelled indoor paints and varnishes in the EU was approximately EUR 8 million in 1999, compared to the total sales value of all decorative paints of approximately EUR 7200 million.The short-term objective is therefore to increase considerably the number of labelled products, so as to make the eco-label visible on the market and to increase its environmental impact. The longer term objective is to continuously reinforce this visibility so as to move towards the full theoretical potential for market penetration of the eco-label, which generally lies between 1 % and 30 % of the overall market (depending on the product group in question and the selectivity of its related eco-label criteria).It should be stressed that the global experience of type I eco-labels is that it is infrequent to achieve anything close to such levels of market penetration, and generally this has only been achieved for one or two product groups in geographically restricted markets. The eco-label should therefore embrace realistic but at the same time ambitious targets. In the short term, in order to achieve a minimum level of visibility, an annual increase of at least 25 % of the value and/or number of eco-labelled articles would be necessary.Visibility is far from being a precise concept, but in so far as the eco-label is concerned, one could consider minimum visibility to be achieved if consumers all over the EU and the EEA have the possibility of choosing eco-labelled products of different sorts during their shopping, without having to search too actively. A rough guideline definition could, for example, be that eco-labelled products of at least three or four different product groups should be marketed in each Member State, in quantities representing at least 1 % of the overall market of those product groups.In this respect, the eco-label competent bodies in each Member State have identified certain existing product groups for targeting their marketing and promotion, including in particular textiles, footwear, paints and varnishes, soil improvers and tissue paper.While, in the final analysis, the decision to use the eco-label or not lies entirely with the individual companies (and is taken essentially on the basis of economic and marketing factors), the EUEB, the Member States and the Commission can nevertheless considerably influence the market penetration of the eco-label. As well as actively promoting the eco-label to all stakeholders (see also section on joint promotional actions), the extensive consultation and dialogue during the establishment of the criteria aim to achieve the best possible balance between environmental ambition and technical feasibility, so as to be attractive to manufacturers, distributors and consumers.While many more relevant manufacturers and retailers are now aware of the eco-label and the opportunities the new scheme presents in relation to their products, as key stakeholders they all should be correctly informed as soon as possible.The various studies undertaken by the European Commission over the last few years, have highlighted some common barriers in the communication process, inter alia, the differing but still existing lack of information regarding the scheme and its opportunities and the perception of the eco-label as a relatively weak marketing tool. Other factors include the reluctance in participating in eco-label schemes per se and the difficulties of applicants, particularly in some product groups, in meeting the selective criteria because they do not always have full control over their entire supply chain (e.g. textiles). Most of these barriers are due to problems of communication and cooperation between the actors involved in the promotion and diffusion of the scheme and are tackled in this working plan.A further aspect, very relevant to the visibility and market penetration and therefore to the direct environmental benefit of the label, is highlighted in the recent contract on marketing the eco-label in Greece where the study endeavoured to increase the recognition of the eco-label flower logo amongst the general public. In order for the logo to influence consumer choice, consumers should be able to understand (by knowing, or having heard, or reading the label or accompanying brochures, etc.) that a product bearing the eco-label has a reduced environmental impact. For example, a previous survey in Finland (1999) showed that some 39 % of consumers knew or could guess what the European eco-label logo stood for, although less (22 %) recognised it directly as the Community eco-label.As long as only a relatively small number of products bear the eco-label, promotional actions should, to be most cost-effective, concentrate more on manufacturers and distributors than on consumers. As more of these manufacturers and distributors begin to use the eco-label, and more related promotion is carried out, we should expect the rate of recognition to increase, and at that point awareness-raising actions more specifically directed to the consumer should become worthwhile.In the mean time, a series of brochures, explaining the aims and meaning of the eco-label for specific product groups, has been prepared by the Commission to accompany eco-labelled products as they are sold to the consumer. These should now be distributed more systematically by the members of the EUEB.Even with huge marketing resources, it takes many years for brands to become established and widely recognised. While the objective for the long term should be that more than half of European consumers recognise the European eco-label as a label of environmental excellence, it should be acknowledged that this can only be approached progressively. In the short term, and within the limits of resources available, surveys should be undertaken to monitor the degree of recognition and to follow the development of consumer awareness. Ways to increase these figures should be explored and put in place.In particular, the Danish promotional campaign to consumers in 2000 to 2001 showed that it is possible to make significant improvements in consumer recognition (in this case a fourfold increase to 20 %), by cooperating and coordinating very closely with manufacturers and distributors in a particular sector. The key factor to this success was that eco-labelled products (textiles and detergents) were placed on the market by a large number of manufacturers at the same time as the advertising campaign was launched (by television, point-of-sales brochures, etc.).ObjectivesAnnual increase of at least 25 % of the value and/or number of eco-labelled articles,Achieve before the end of the working plan a minimum level of visibility in two thirds of the Member States,All relevant manufacturers and retailers should be aware of the eco-label,In the long-term, more than half of European consumers should recognise the Community eco-label logo as a label of environmental excellence.Implementing measuresThe EUEB should, before the end of the first year of the working plan, put in place the reporting mechanisms to establish annual statistics for tracking the market penetration of the different product groups.The EUEB should, before the end of the first year of the working plan, develop the abovementioned criterion for a minimum level of visibility of the eco-label and evaluate in which countries this has been achieved.The EUEB, Member States and the Commission should, throughout the duration of the eco-label working plan, undertake, individually and/or collectively, actions to promote the Community eco-label. In particular retailers and public procurement officers (see below) should be targeted. These actions should be reported (and information on them exchanged) during the Presidential meetings of the EUEB that take place twice a year. The resources devoted to promotion should also be reported and, as far as possible, should be at least 50 % of those devoted to the development and revision of product groups. In parallel, feed-back from stakeholders should be systematically sought and taken into account.In each Member State, the eco-label competent bodies, interest groups and public authorities, should identify certain established product groups as being a priority and where appropriate should focus a significant part of their marketing efforts on these.The EUEB should develop a cost-effective methodology for monitoring consumer recognition of the Community eco-label logo, and should develop cost-effective actions for progressively increasing this.See also joint promotional actions (sections 4b and 5).(c) Environmental benefitsThe overall objective of the eco-label is to promote products which have the potential to reduce negative environmental impacts, as compared with the other products in the same product group, thus contributing to the efficient use of resources and a high level of environmental protection. In doing so it contributes to making consumption more sustainable, and to the policy objectives set out in the Community's sustainable development strategy (for example in the fields of climate change, resource efficiency and eco-toxicity), the sixth environmental action programme and the forthcoming White Paper on Integrated Product Policy Strategy.Previous studies and reports have shown that the specific environmental benefits of eco-labels are difficult to calculate due to the difficulty of isolating and measuring these from environmental benefits achieved via other environmental measures. It is however possible to estimate the maximum potential environmental benefit that could be achieved if all the products in a product group met the eco-label criteria. When proposing new criteria for a product group, the technical studies should as far as possible assess this maximum potential.In general, the direct environmental benefit of the eco-label is strongly correlated with its market penetration. This is achieved firstly through both the consolidation and increase in the sales of eco-labelled products, which have a lower environmental impact, and secondly through the improvements their manufacturers have to make in order to meet the eco-label criteria. Progress in increasing the environmental benefit of the eco-label is clearly dependent on the different promotional and marketing actions already being carried out and foreseen in this working plan.In practice the eco-label has some very important indirect benefits which are not reflected in the number of eco-labelled products or licences. These indirect benefits are positive and should be evaluated and encouraged.One key indirect environmental benefit of the eco-label is the increasing use of eco-label or other environmental criteria in public or private procurement. Article 10 of Regulation (EC) No 1980/2000 states that: "In order to encourage the use of eco-labelled products the Commission and other institutions of the Community, as well as other public authorities at national level should, without prejudice to Community law, set an example when specifying their requirements for products".Public procurement accounts for approximately 14 %(6) of demand in the European market and purchasers in companies and other governmental and non-governmental organisations should be encouraged more systematically to use eco-label criteria in their calls for tenders. The Commission interpretative document on public procurement and the environment(7) now clarifies how this can be done.The awareness of purchasers is, however, not yet high enough to have significant effects on the market. Thus, one specific objective should be to increase public and private purchaser demand for green products over the next years. Surveys should be undertaken and measures explored on how to increase these figures.It should also be underlined that this is one area where the impact of the eco-label is not necessarily linked to the number of products bearing the eco-label. A product can be shown to meet eco-label criteria and therefore be preferred by a purchaser, without necessarily having the eco-label.A similar indirect benefit that again is not always reflected in the number of eco-labelled products, is the increasing use of the eco-label criteria as a benchmark of environmental excellence by companies in developing and even marketing their products. For example, some companies make sure that their products meet some or all of the eco-label criteria without necessarily applying for the eco-label.ObjectivesContribute to making consumption more sustainable, and to the policy objectives set out in the Community's sustainable development strategy, the sixth environmental action programme and the forthcoming White Paper on Integrated Product Policy Strategy,Progressively develop qualitative and quantitative evaluations of the direct and indirect benefits of the eco-label,In the medium term, public procurement officers should be informed of the possibilities of using the eco-label criteria in their calls for tenders,In the medium term, the role of eco-label criteria as a benchmark of environmental excellence should be explicitly developed.Implementing measuresThe EUEB, Member States and Commission should, throughout the duration of the eco-label working plan, undertake, individually and/or collectively, actions to inform public and private procurement officers on the opportunities for using eco-label criteria in their calls for tenders.The EUEB should develop and improve the methodology and parameters for estimating the direct and indirect environmental benefits of the eco-label during the first three years of this plan. The maximum potential benefits should be systematically estimated for each product group when establishing new or revised criteria. A strategy should be set in place for monitoring, evaluating and increasing the indirect environmental benefits of the eco-label criteria.3. Non-exhaustive list of priority product groups(a) Priority product groupsA variety of conditions need to be met in order for a product group to be considered as a priority for the Community eco-label. Article 2(2) of Regulation (EC) No 1980/2000 in particular expresses some key requirements concerning its suitability for eco-labelling. The product must be significant in terms of the internal market and be sold for final consumption. It must involve significant environmental impacts that can be positively influenced by consumer choice, and manufacturers and retailers must be willing to put the eco-label on their products.In other terms, product groups should be assessed for their relevance, potential and steerability. Relevance refers to the nature and magnitude of the associated environmental impacts, potential refers to the potential environmental benefits, and steerability refers to the extent to which the product group can be influenced by eco-labelling.Appendix 1 summarises the main points of appreciation of a "candidate" product group. On the basis of this checklist of questions, each candidate product group should be graded as "high priority", "medium priority", "low priority" or "not a priority", and resources allocated accordingly. Work should not be continued on any product graded as "not a priority".For the time being, the relative weight given to each of the questions is undetermined and may quite logically vary from case to case. Moreover, consideration needs to be given to developments in IPP (e.g. possibilities of developing ISO type II or III labelling for the product groups in question). The overall priority grading of each product group should be arrived at by discussions and consensus within the EUEB. The methodology (and therefore Appendix 1) should be further improved and updated, and should be applied to the priority product groups listed in Appendix 2, which includes established and on-going product groups as well as suggestions for possible new product groups (candidate product groups).Appendix 2 should then be updated accordingly, where necessary adapting the names of the candidate product groups to take into account more closely their future scope. It should also be noted that during the course of the revision of established product groups, their scope should, where appropriate, be progressively extended, for example to include certain products for professional use.It is stressed that the lists in Appendix 2 are non-exhaustive, as laid down in Article 5 of Regulation (EC) No 1980/2000. At any time, the Commission may give a mandate to the EUEB to develop and periodically review the ecological criteria, as well as the assessment and verification requirements, for a product group that is not listed in Appendix 2. These lists may also be updated during the period of validity of this working plan (in accordance with the procedure laid down in Article 17 of Regulation (EC) No 1980/2000), and new product groups may be added.ObjectivesMake the best use of the resources allocated to product group development by focusing attention on those product groups which are the most suitable for the Community eco-label.Implementing measuresThe EUEB should develop and improve the prioritisation methodology, in particular seeking to develop the environmental ranking and to develop an appropriate weighting of the questions. This should take into account, among others, the success or failure of the established product groups, which should be explicitly analysed. Appendix 1 should be updated accordingly.The table of priority product groups and their related priorities in Appendix 2 should be updated regularly, following consultation with the EUEB, and applying the methodology described above. In particular, for those product groups in Appendix 2 where their priority ranking is yet to be assessed, this assessment should be carried out as soon as possible. On the occasion of the revision of each product group, its priority should be reassessed by the EUEB.(b) Outline of services to which the scheme is not applicableArticle 2 of Regulation (EC) No 1980/2000 does not explicitly exclude any service from the scope of the eco-label scheme. All product groups, whether goods or services, must however satisfy the conditions laid down in Article 2(2), and must be the subject of a Commission Decision establishing the ecological criteria for the award of the eco-label to that product group.Similarly, Article 3 of Regulation (EC) No 761/2001 of the European Parliament and of the Council allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS), does not explicitly exclude any service from the scope of EMAS. In general, any service-provider dedicated to improving its overall environmental performance may on its own initiative apply for registration with EMAS, whatever the type of service it provides.There is no a priori reason for the eco-label to exclude in the long term any service from its scope. The constraints of Article 2(2) of Regulation (EC) No 1980/2000 would already exclude many more services than goods as not having significant environmental impacts or significant potential for effecting environmental improvement through consumer choice.The Community eco-label should, initially at least, consider more readily services that have a strong goods-related aspect, such as car-washes (consuming water, energy and detergents), or textile laundering services (using washing machines, transport, energy, waste, detergents, etc.).One reason for this is that there is much less experience, either within the Community eco-label or national labels, with services compared to goods, and with the application of life-cycle methodologies to services. The establishment and first experiences of the first service-related product group "tourist accommodation" will be valuable in this context. It may however well be advisable, during the duration of this working plan, to initiate feasibility studies on one or two other service-related product groups, among others, to deepen our experience with and understanding of services.There are clear marketing arguments in favour of first completing the "families" of goods that are most attractive to manufacturers, retailers and consumers, and eventually any closely related services before initiating new service-based families, such as green financing or public administration.The role of the Community eco-label in the wider context of IPP and other policy areas also, initially at least, calls for an extension of the range of goods covered before developing the range of services covered by the scheme.Nevertheless, as our understanding of goods and services develops, and as the role of the eco-label scheme also evolves and develops, certain services as yet unidentified, may well become a legitimate priority for the eco-label.In conclusion, it is not appropriate to exclude any particular service. A case-by-case application of the checklist above should provide an objective way of grading between product groups for goods and services. It should also be taken into consideration whether a given service has a clear relationship with the existing product groups.As a final point, the complementary and mutually supportive roles of the eco-label and EMAS (and other environmental management schemes such as ISO 14001) need to be stressed. Very briefly, a company that has EMAS is clearly one that is systematically managed from the environmental point of view and is continuously improving its environmental performance over and above minimum legal requirements. A product bearing the eco-label is clearly one of the best from the environmental point of view. A company with EMAS would benefit from using the eco-label criteria in its environmental policy as a clear and positive environmental objective for its products. A company that has or wants the eco-label for its products would benefit from using EMAS to manage and maintain its compliance with all the related criteria. Under the new eco-label scheme various fee reductions, for example for EMAS and ISO certified companies, SMEs and first movers have become possible.Implementing measuresThe EUEB should, during the first three years of the working plan, develop the methodology for establishing ecological criteria for services, and should examine a range of services with a view to assessing their degree of priority.The EUEB should, during the first two years of the working plan, analyse the potential synergies between the eco-label and EMAS, as well as other environmental management schemes such as ISO 14001.4. Cooperation and coordination between the EU scheme and other eco-label schemes in the Member StatesCoordination and cooperation between the Community eco-label and other eco-labels in the Member States should progressively become more systematic and comprehensive. This can significantly reinforce the contribution of labelling schemes in Europe in their actions to promote and develop sustainable consumption.There are several fields for such cooperation and coordination, including exchange of information, joint promotion and product group development.In particular considerable resource savings could be achieved by a better coordination of product group development.ObjectiveProgressively and systematically develop the cooperation and coordination between the Community eco-label and other eco-labels in the Member States.Implementing measuresThe EUEB and the other labels in the Member States should set up a permanent cooperation and coordination management group.(a) Coordination of product group developmentThe Community eco-label and the other labels should systematically exchange information on their existing product groups and on their programmes for product group development, and should where appropriate coordinate their efforts, pooling resources, expertise, and results. This would lead to mutual savings, clarification of the respective roles of the different schemes, and facilitate harmonisation (in cases where similar labels have similar objectives).A number of different approaches each have their advantages and should be developed in parallel. For each product group in each label, a joint decision should be made with respect to the different situations and possibilities as follows:EU yes, national or regional no: in cases where EU criteria exist for a given product group and the national or regional label does not have them, the national (or regional) label should decide (and inform the EUEB) whether:(i) not to develop criteria for this product group (i.e. only the EU label would be available). This would have the advantage of simplifying the choice of manufacturers, would strengthen the EU label, and would require more active marketing of the EU label for that product group;(ii) to adopt the EU criteria as national criteria (for example as Austria has done for light bulbs). This would have the advantage of offering national manufacturers the choice of using the national label and/or the EU label for its local marketing, and the EU label for its marketing within other Member States. It should be seen as strengthening both labels;(iii) adopt criteria different from the EU label. This should be motivated by the different environmental or marketing aims and should be clearly explained to all stakeholders at national and EU levels. For example, in cases where the EU criteria are very stringent, the national label may legitimately aim to address a wider segment of the market by adopting less severe criteria, and vice versa. The national label may also have specific environmental aims that it wishes to stress in the criteria, that are perhaps less relevant or appropriate at the European level. However, in most cases, efforts should be made on both sides to achieve convergence on criteria where appropriate.EU no, national yes: in cases where national (or regional) criteria exist, the Community eco-label should take this into consideration in assessing the priority of possibly establishing the product group at the EU level. Should the EU label decide to go ahead, the EUEB should take into account the existing national criteria in developing the EU criteria. Any differences between national criteria and the final criteria should be identified, outlined and explained, and communicated to the respective stakeholders.EU no, national no: in cases where neither national nor EU criteria exist, the Community eco-label and national labels should discuss, case-by-case, whether developing criteria is most appropriate at the EU level or national level or both (in this case clarifying what would be the complementary approaches and why), and how to proceed most effectively.EU yes, national yes: in cases where both the national and the Community eco-label exist for a given product group, a decision should be made to either progressively harmonise the criteria (e.g. one of the two adopting the other's criteria), adopt complementary approaches (see above), or one (or both) withdrawing the product group.ObjectiveProgressively coordinate product group development in the different labelling schemes in the EU.Implementing measuresThe EUEB and the other labels in the Member States should review and catalogue all product groups covered by eco-labels in the EU and candidate countries (and eventually in other countries) and set in place a mechanism for establishing and updating a central register of these product groups and their criteria.The EUEB and the other labels in the Member States should set in place a mechanism for progressively coordinating their work programmes, and for exchanging information.The EUEB and the other labels in the Member States, should for each product group in each label, determine which of the situations and approaches outlined in section 4(a) should apply.The EUEB and the other labels in the Member States should, as far as possible, harmonise their detergent ingredient databases (DID-Lists) and related issues.The EUEB and the other labels in the Member States should, within the ongoing product group development, examine the possibilities of mutual recognition, in an appropriate way, of intermediate or final products bearing one of the other labels in the Member States, for example in the context of product groups where credit is allowed for using labelled products.The EUEB should take into account relevant work being carried out with the Global Eco-labelling Network (GEN).(b) Joint actions to promote the EU scheme and other eco-labels in the Member States, and their eco-labelled products, among others, in order to raise consumer awareness and understanding of the common and complementary roles of the schemesInformation should be given to the different stakeholders explaining the environmental value of the different eco-labels in Europe, presenting the different schemes not as competitive, but rather as complementary, although with different product groups and targets, and always contributing to the common final objective of sustainable development and sound consumption patterns.This would require some joint discussion between the EU label and the other labels in the Member States to arrive at a common understanding and presentation of the schemes and of their common and complementary aims and roles.One specific aspect should be joint promotional campaigns for coincident product groups, clarifying to the consumer the different environmental aspects (if any) and benefits derived from the coincident schemes.It is also important to develop a joint website/database that will allow European consumers and public and private purchasers to find more easily eco-labelled products (i.e. with information on where they can be purchased, who the manufacturer is, contact information).In cases where both the national (or regional) and EU labels have criteria for a given product group, it is clear that the best possible outcome (in terms of informing the consumer and reinforcing eco-labelling as a tool for promoting sustainable consumption) is that the applicants apply for and receive both labels. Nationally, the producer would benefit from the local celebrity of the national label and the European dimension of the EU label, and in selling his products in other Member States (where his national label is generally less well known) he would benefit from the EU label. Both labels appearing side-by-side would reinforce consumer awareness of both logos, and both schemes would be reinforced.In order to encourage the use of both labels, the fee structures should be adapted so that an applicant wanting both labels would receive an appropriate discount. For example he could be allowed to deduct from his fees for one label the price he is paying for the other. The financial consequences (both positive and negative, short- and long-term) of this should be carefully examined, as well as a series of procedures for sorting out possible complications.ObjectiveProgressively raise the awareness of the common and complementary aims and roles of the EU label and of the other labels in the Member States.Implementing measuresThe Commission, the Member States, the EUEB, the other labels in the Member States should, in the first year of the working plan, jointly develop information for stakeholders (manufacturers, consumers, distributors, public purchasers, etc.) concerning the existence and common and complementary roles and aims of national labels and the EU label. Actions should be taken to diffuse this information in the second year of the working plan.The EUEB and the other labels in the Member States should exchange and disseminate information on what eco-labelled products are sold where.The Commission, the EUEB and the other labels in the Member States should explore the possibilities of developing a joint "green store" of eco-labelled products on the Internet (and/or related actions). If favourable, a timetable and budget for its realisation should be proposed at the same time.The EUEB and the national labels should develop joint actions to encourage the use of eco-label criteria in public and private procurement.The Commission, in consultation with the EUEB, should study the possibilities and opportunities of adapting the Community eco-label fee structure to offer an appropriate discount to applicants who want both the Community eco-label and one or more of the other labels in the Member States, taking into account the financial consequences (both positive and negative, short- and long-term), and if appropriate propose a modified Decision. The other labels in the Member States should do the same.5. Joint actions on promotion(Note:these joint actions to promote the EU label are in addition to joint actions with national labels described above, as well as in addition to the ongoing promotional actions carried out by individual Member States and members of the EUEB and by the Commission)A voluntary scheme can only be successful and have a significant impact on the market if it is supported by a significant amount of marketing and promotion activities. Article 10 of the revised Regulation calls on Member States and the Commission, in cooperation with the members of the EUEB, to promote the use of the Community eco-label by awareness-raising actions and information campaigns for consumers, producers, traders, retailers and the general public. The involvement of different stakeholders and in particular those who can act as multipliers (such as the retail sector, and consumer and environmental NGOs), are of crucial importance. These should be clearly identified and a targeted strategy on how best to inform each should be developed.The EUEB in particular should continue to organise regular meetings twice a year devoted essentially to marketing and promotion and strategic development, and should form a permanent marketing management working group to develop and coordinate joint promotional actions of all sorts, including those by the Commission and the Member States.As stated above (see section on market penetration) the overall resources devoted to promotion and marketing (whether joint or individual) should be significant and be at least 50 % of the level of the resources devoted to the technical development of the product groups.ObjectiveThe EUEB, the Commission and the Member States should, to an appropriate degree, co-ordinate their marketing efforts and develop and implement joint actions.Implementing measuresThe EUEB should set up a permanent marketing management group.The resources devoted to promotion (jointly or otherwise) should, as far as possible, increase in the range of 50 % of those devoted to the development and revision of product groups.The EUEB should meet twice a year to discuss essentially marketing and promotion, and the strategic development of the scheme (Presidential meetings).The EUEB, the Commission and the Member States should jointly identify the different key target groups and define and implement a strategy for each.(a) Joint promotion activities to improve stakeholder awarenessThe main objective is to continuously inform manufacturers, consumers and multipliers (retailers and NGOs), indeed all stakeholders, about the eco-label and its developments. Printed material (brochures and newsletters, articles) and the website are some of the appropriate means. In parallel, feedback from stakeholders should be systematically sought and taken into account.In so far as brochures are concerned, a complete range of material (the eco-label info-kit) is already available, developed by the Commission and different competent bodies, and should systematically be made available to relevant stakeholders, as well as being regularly updated and improved. Better use could be made of these, and the EUEB, the Commission and the Member States should coordinate their efforts in order to use the limited resources more efficiently, to develop brochures, newsletters and the website, and to diffuse them more systematically to key target groups.Similarly the Community eco-label website (http://europa.eu.int/ecolabel) is already a central source of all relevant information, and needs to be actively and jointly managed and regularly updated. To reinforce its credibility and transparency, regular input should be encouraged from all stakeholders, including consumer and environmental NGOs.Apart from providing the appropriate information tools, it is also important to consider events such as exhibitions and fairs at which to present the European eco-label to a broader public. So far no systematic analysis has been done to investigate which exhibitions or fairs are most suitable to promote the eco-label. Another important aspect that should be further explored is the possibility of using eco-labelled products at "mega-events" such as world championships, the Olympic games or festivals, etc.Finally, there is still a widespread misconception that applying for the eco-label is a cumbersome, bureaucratic and costly process, whereas with the recent revision of the Regulation and of the fee structure, applying is simpler and cheaper than before. Moreover, in setting the criteria for each product particular attention is paid to keeping testing costs to a minimum and to clarifying exactly what documentation and test reports an applicant needs to provide. Better information on these points needs to be specifically communicated to stakeholders.ObjectiveContinuously inform all stakeholders about the eco-label and its developments. In parallel, feedback from stakeholders should be systematically sought and taken into account.Implementing measuresThe EUEB and the Commission should organise the updating and continuous improvement of the eco-label website.The EUEB should organise and coordinate the development and distribution of brochures and other printed material.The EUEB should draw up a list of events where the eco-label should be presented, and a proposal to use eco-labelled products at selected "mega-events".The EUEB should ensure that information to stakeholders clarifies the procedures, time and costs related to applying for the eco-label.(b) Joint promotion activities to improve public and private purchaser awarenessThe section above on market penetration stresses the potential of public and private purchasers. Joint promotional activities should focus on this key target group. Information is necessary on both the legal framework (how a purchaser can incorporate the eco-label criteria in his calls for tenders, now clarified in the Commission interpretative document on public procurement and the environment) and on the criteria available for the different product groups. Here as well, the eco-label website should play an important role. Joint meetings between the EUEB with public purchasers should be organised and national and/or regional campaigns should also be considered.ObjectiveIn the medium-term, public procurement officers should be informed of the possibilities of using the eco-label criteria in their calls for tenders.Implementing measuresThe EUEB, Commission and Member States should, before end of the second year of the working plan, develop a joint strategy and a series of joint actions to promote the use of the eco-label criteria in public and private procurement.The Commission should draw up a handbook on green public procurement, which among other aspects should address how the criteria can be used in calls for tenders. The EUEB, Commission and Member States should ensure the widest possible diffusion of this handbook to public purchasers, and should organise training and information sessions and other relevant actions. Relevant information should be placed on the eco-label website.(c) Joint promotion and support to SMEs and distributorsIn addition to the different promotional actions detailed in the sections above, networks should be set up to support applications by SMEs for the eco-label. SMEs do not always have the appropriate means or information to appreciate the opportunities offered by the eco-label and to prepare a successful application. They should be assisted by networks involving other applicants, interest groups, competent bodies and other relevant organisations such as business federations or regional authorities.Retailers, as the gatekeepers between manufacturers and consumers, also have a key role to play. They could, for example, use the eco-label to enhance the quality image of their own-brand products as well as seeking to offer other eco-labelled products to their customers. Developing strategic partnerships with retailers should therefore be a priority.Implementing measuresThe EUEB should develop a strategy and actions to set in place eco-label support networks for the SMEs.The EUEB should develop strategic partnerships with retailers.6. Planned financing of the schemeBecause of the involvement of many organisations, including public administrations (the Commission budget, for example, is annual), precise budgets cannot be prepared for the coming years.Nevertheless, the requirements of the eco-label scheme have two main components, being the resources for product group development and those for marketing and promotion.The estimated resources devoted to the eco-label in 2000, including those devoted by the EUEB, Commission and Member States, were approximately 45 persons and EUR 4 million (not including salaries). Of this, approximately EUR 2,8 million was devoted to marketing and promotion.This level of resources is adequate for the development and revision of the product groups, and could, subject to the annual budgetary possibilities of the EUEB, Commission and Member States, continue to be allocated annually. These resources should be used as effectively as possible.The overall level of income from fees available to the competent bodies in 2000 was approximately EUR 280000, and can be expected to increase with the development of the scheme. This should allow a regular increase in the level of resources devoted to marketing and promotion (not including those made by the companies that have been awarded the eco-label), which should reach a level of at least 50 % of those devoted to the development and revision of the product groups.ObjectiveTo plan the long-term financing of the scheme, using the resources allocated as efficiently as possible.Implementing measuresThe EUEB, the Commission and the Member States should aim to agree on the long-term financing of the scheme.(1) COM(2001)68 final.(2) COM(2001)31 final.(3) Presidency Conclusions, 15 and 16 June 2001, SN 200/01 p. 4; Commission communication: A sustainable Europe for a better world: An EU strategy for sustainable development (9175/01).(4) Note:the Commission acts as the secretariat for the EUEB and participates in all its activities.(5) EUEB meetings organised twice a year by the Chair of the EUEB in his/her country to discuss policy and marketing.(6) Commission interpretative communication on the Community law applicable to public procurement and the possibilities for integrating environmental considerations into public procurement, COM(2001)274 final.(7) Commission interpretative communication on the Community law applicable to public procurement and the possibilities for integrating environmental considerations into public procurement, COM(2001)274 final.Appendix 1PRIORITISATION METHODOLOGYThe following non-exhaustive checklist summarises the main questions that should be asked about each "candidate" product group (a positive answer to each question is favourable to going ahead and establishing ecological criteria for that product group):Environmental questions: Does the product group have ...1. ... significant environmental impacts on a global, regional or general basis?2. ... significant potential for environmental improvement through consumer choice?3. ... relevance to priority environmental policy areas, instruments and legislation (e.g. IPP, waste, climate change, energy label)?Market related questions: Does the product group ...4. ... represent a significant volume of sales and trade in the internal market?5. ... provide opportunities and incentives to manufacturers and/or retailers to seek a competitive advantage by offering eco-labelled products?6. ... have environmental arguments already associated with its marketing?7. ... meet explicit stakeholder interest for an eco-label for this product group?8. ... have a significant volume of sales for final use or consumption?9. ... have a significant public procurement market?10. ... have a significant private procurement market for this product group?11. ... come from small manufacturers?12. ... have a high rate of purchase by consumers (e.g. every day or every week)?13. ... support an existing product group "family"?14. ... present a particular opportunity to enhance the scheme's overall visibility?Other related issues: Does the product group ...15. ... involve consumer health and safety issues?16. ... exist within another eco-label scheme in Europe or elsewhere, and if so, is the product group a success within that scheme?17. ... have established fitness for use standards?Appendix 2NON-EXHAUSTIVE LIST OF PRIORITY PRODUCT GROUPSExisting or ongoing product groupsTissue paper productsCopying paperSoil improversIndoor paints and varnishesTextile productsFootwearDetergents for dishwashersLaundry detergentsAll purpose cleaners and cleaners for sanitary facilitiesHand-dishwashing detergentsBed-mattressesLight bulbsPersonal computersPortable computersWashing machinesRefrigeratorsDishwashersTourist accommodationFurnitureHard floor coveringsTelevisionsVacuum cleanersTyresPossible new product groups(Note:Work is currently being carried out by the EUEB and the Commission to assess in detail the level of priority of these possible new product groups and determine the best order and timing for their development.)Printing paperPrinted paper productsConverted paper products, stationeryWallpaperRubbish bags/plastic bagsShopping bags - carrier bagsWriting implementsTelephonesCopiersSmall household electrical equipmentFashion accessoriesGlovesLeather productsSports equipmentToys and gamesPackagingDo-it-yourself productsAir conditionersHeating systemsWater-heating systemsInsulationBuilding componentsBuilding servicesRetail servicesDry cleanersFinancial servicesTransportation servicesDelivery servicesVehicle repair servicesCarsKitchenware, household fittings, etc.Sanitary products (sanitary towels and napkins, etc.)Shampoo and soapAppendix 3SUMMARY OF OBJECTIVES AND IMPLEMENTING MEASURES>TABLE>